Citation Nr: 0705011	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  02-08 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
service-connected paranoid-type schizophrenia prior to 
October 25, 2005.

2.  Entitlement to a rating in excess of 70 percent for 
service-connected paranoid-type schizophrenia from October 
25, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1977 to April 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) following Board Remands of January 2004 and June 
2006.  This matter was originally on appeal from a February 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.

The record shows that the veteran submitted additional 
evidence that has not been considered by the RO.  The veteran 
has waived initial RO consideration of this evidence.  38 
C.F.R. § 20.1304(c)(2006).  Consequently, the Board may 
proceed with the adjudication of this claim.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence shows that prior to 
October 25, 2005, the veteran's service-connected paranoid-
type schizophrenia was not manifested by difficulty in 
understanding complex commands, impairment of short and long-
term memory, impaired judgment, or impaired abstract 
thinking; the veteran's GAF score was 65.

3.  The competent medical evidence shows that for the period 
from October 25, 2005, the veteran's service-connected 
paranoid-type schizophrenia has been manifested by persistent 
delusions and hallucinations, grossly inappropriate behavior, 
and activities posing a danger to others; in addition, the 
veteran's GAF score of 50 reflects "serious symptoms" and 
the veteran is unemployable due to these symptoms.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating higher than 30 
percent for service-connected paranoid-type schizophrenia, 
prior to October 25, 2005, have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
Diagnostic Code 9203 (2006).  

2.  The schedular criteria for a 100 percent rating for 
service-connected paranoid-type schizophrenia, from October 
25, 2005, have been approximated.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, Diagnostic 
Code 9203 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 and Board Remand

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in July 2003, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to an increased rating for his service-
connected disability.  The RO advised the veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  

The RO also asked the veteran about any additional 
information or evidence that he wanted VA to obtain on his 
behalf.  The RO instructed to describe any additional 
evidence, or send the evidence itself, to VA.  The Board 
finds that these requests were sufficiently broad to fulfill 
the requirement that VA request that the veteran "send any 
evidence in his possession that pertains to the claim."  38 
C.F.R. 
§ 3.159(b) (2006).     

In correspondence dated in June 2006, the Appeals Management 
Center (AMC) informed the veteran that when service 
connection is granted, a disability rating and effective date 
of the award is assigned.  The RO also explained how the 
disability rating and effective date are determined.  The 
Board finds that in issuing this letter, the RO has satisfied 
the requirements of Dingess/Hartman.

The Board also finds that VA has fulfilled the duty to notify 
as directed in the Board's June 2006 remand.  In response to 
the Board's remand, the AMC issued a letter, dated in June 
2006, in which the AMC requested that the veteran provide 
clarification of his work and school attendance.  The AMC 
explained to the veteran that it was required, by the remand 
directive, to obtain documentation to reflect how his mental 
health affected both.  The veteran submitted various evidence 
consisting of his own statements, a landlord-tenant judgment 
against the veteran from a Michigan court, a decision from 
the Michigan Office of Administrative Hearings and Rules 
regarding the veteran's claim for employment benefits, a 
notice of restitution from the Michigan Unemployment 
Insurance Agency, and the veteran's prescription records.  
This evidence has been reviewed in conjunction with this 
decision.  

Finally, the Board finds that the RO has satisfied VA's duty 
to assist, including as directed in the Board's June 2006 
remand.  In the remand, the Board requested that the 
veteran's Vocational Rehabilitation and Employment (VR&E) 
file be added to the claims file.  A review of the record 
shows that this directive has been satisfied.  The Board also 
requested that the veteran be provided with a VA psychiatric 
examination to determine the extent of his schizophrenia.  A 
report of this examination, dated in September 2006, has been 
associated with the claims file.  The record also shows that 
The RO has obtained the veteran's service medical records and 
VA Medical Center (VAMC) treatment records.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to his appeal and no further development is required 
to comply with the duty to assist the veteran in developing 
the facts pertinent to his claims.  Accordingly, the Board 
will proceed with appellate review.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126 (2006).  

The veteran's service-connected paranoid-type schizophrenia 
is presently assigned a 30 percent rating for the period 
prior to October 25, 2005, and a 70 percent rating from 
October 25, 2005 under Diagnostic Code 9411.  Paranoid-type 
schizophrenia is rated pursuant to the General Rating Formula 
for Mental Disorders.  38 C.F.R. 
§ 4.130, Diagnostic Code 9440 (2006).  

Under the General Rating Formula for Mental Disorders, a 100 
percent rating is prescribed for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

A 50 percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from 1-100 with the higher numbers representing higher 
levels of functioning.  

A score of 61-70 reflects some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  

A score of 51-60 reflects some moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  

A score of 41-50 reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  

Analysis

The pertinent medical evidence consists of VA examination 
reports, dated in January 2002 and September 2006; 
psychiatric progress notes from the Detroit VAMC, dated from 
January 2002 to March 2006; and the veteran's Vocational 
Rehabilitation and Employment (VR&E) file. 

The Board finds that for the period prior to October 25, 
2005, an evaluation in excess of 30 percent is not warranted.  
In the January 2002 VA examination for mental disorders, Dr. 
B.A. reported that the veteran had been discharged from 
prison in August 2001 and sought VA psychiatric treatment in 
December 2001.  The veteran's complaints at that time were 
panic attacks twice weekly and a feeling that he felt the 
television and radio were addressing him specifically.  The 
veteran denied sleep and appetite problems, or suicidal or 
homicidal thoughts.  

On examination, Dr. B.A. found the veteran to be alert and 
fully oriented.  The veteran's speech, however, was 
frequently tangential and required assistance in focusing on 
keeping his responses specific.  Dr. B.A., however, found 
that the veteran's speech was never disorganized, as much as 
it was easily derailed and unfocused.  Dr. B.A. described the 
veteran's range of affect as "blunted" and mood as 
"affable."  The veteran's mood, however, became angry and 
irritable when talking about experiences in which he believed 
that he had been wronged.  

Dr. B.A. concluded the report with diagnoses of paranoid type 
schizophrenia, episodic with inter-episode residual symptoms, 
and alcohol dependence in full remission.  Dr. B.A. assigned 
a GAF score of 65.  

In a VA psychiatric treatment record, dated in February 2002, 
Dr. M.S. described the veteran as coherent and relevant with 
normal affect.  Dr. M.S. stated that the veteran had no 
active thought disorder.  The veteran was also found to be 
oriented in all three spheres with fair memory.  Dr. M.S. 
diagnosed residual schizophrenia, rule out PTSD.  Dr. M.S. 
assigned a GAF score of 65.  VA psychiatric treatment records 
dated though July 2002, reflected similar findings and GAF 
scores of 65.  

The veteran's VR&E file shows that he remained employed for 
much of the time between March 1990 and October 2005.  The 
veteran's employment primarily consisted of maintenance and 
custodial work.  In a letter dated in April 2004, one of the 
veteran's previous employers praised the veteran for being 
"an exemplary employee."  The employer described the 
veteran as conscientious.  The VR&E file also includes an 
unofficial transcript from a community college showing that 
the veteran was enrolled as a student between spring 2002 and 
fall 2003.  

None of the evidence shows that prior to October 25, 2005, 
the veteran's paranoid type schizophrenia met the criteria 
for a 50 percent rating.  Although the evidence shows that at 
times, the veteran's speech was tangential and that he 
reportedly experienced panic attacks twice weekly, the 
veteran's total disability picture did not reflect the 
severity associated with a 50 percent rating.  The veteran 
did not display any impairment in judgment, memory, or 
abstract thinking.  Additionally, the veteran maintained 
employment through October 2005 and even received praise for 
his performance from one of his employers.  Last, the 
veteran's consistent GAF scores of 65 indicates his disorder 
was characterized by only mild symptoms, but was otherwise 
functioning well.  This evidence does not show that his 
service-connected paranoid type schizophrenia rendered him 
more disabled than the assigned 30 percent rating reflected.  

Upon reviewing the medical evidence of the veteran's 
condition for the period after October 25, 2005, the Board 
finds that a 100 percent rating is warranted.  

In a VA psychiatric progress note, dated October 25, 2005, 
Dr. M.B. reported that the veteran had gotten into an 
altercation with a work supervisor two months earlier.  The 
veteran told Dr. D.B. that he grabbed his supervisor around 
the neck and was subsequently fired.  The veteran stated that 
he had been drinking and "dabbling in some cocaine" several 
days prior to the incident.  

In a VA psychiatric progress note, dated in November 2005, 
Dr. M.B. noted that the veteran complained of hearing voices, 
difficulty sleeping, and a feeling that he was being 
followed.  Dr. M.B. advised that the veteran be admitted, but 
the veteran preferred to be treated as an outpatient.

In the September 2006 VA psychiatric examination report, Dr. 
T.M. reported that he had reviewed the veteran's claims file 
and current medical treatment information.  Dr. T.M. then 
interviewed the veteran and summarized his findings as 
follows.  The veteran reported being socially isolated and 
mistrustful of others.  The veteran was anxious and nervous 
much of the time.  The veteran has had auditory 
hallucinations in the past, during which people told him what 
to do.  The veteran also reported that he believed others 
were following and watching him at times. 

Regarding occupational history, Dr. T.M. noted that the 
veteran spent four years in prison for rape between 1997 and 
2001.  Upon his release from prison, the veteran worked as a 
janitor, but was fired after attacking his boss one year ago.  
The veteran had not worked since then.  

On examination, Dr. T.M. found the veteran to be unkempt and 
malodorous.  The veteran's speech was rambling at times and 
insight was fair.  Dr. T.M. found the veteran's symptoms of 
psychosocial dysfunction to be moderate to severe.  Dr. T.M. 
concluded that the veteran was unable to work due to his 
symptoms and was extremely socially isolated, warranting a 
GAF score of 50.  

Although the veteran's symptoms do not meet all the criteria 
for a 100 percent rating for the period after October 25, 
2005, they closely approximate the criteria such that the 
rating must be granted.  For example, the veteran's reports 
of believing others were following and watching him show that 
his service-connected paranoid-type schizophrenia is 
productive of persistent delusions and hallucinations.  The 
veteran has also displayed symptoms of grossly inappropriate 
behavior, as evidenced by his criminal past.  The veteran's 
criminal history and the episode with his supervisor also 
indicate that he is a persistent danger to others.  The 
seriousness of the veteran's symptoms is reflected in his GAF 
score of 50.  

Finally, the Board finds significant that Dr. T.M. determined 
that the veteran's symptoms were so severe as to render him 
unemployable.  Dr. T.M. based this conclusion on a review of 
the veteran's objective medical and social history in 
addition to an interview.  The Board sees no reason to find 
this conclusion unreliable.  The Board has also reviewed 
other VAMC psychiatric treatment notes for the period after 
October 25, 2005 that were not discussed above.  Nothing in 
these records contradicts any findings in the September 2006 
VA examination report.













ORDER

1.  Entitlement to a rating higher than 30 percent for 
service-connected paranoid-type schizophrenia, prior to 
October 25, 2005, is denied.

2.  A 100 percent disability rating is granted for the 
veteran's service-connected paranoid-type schizophrenia, from 
October 25, 2005.


____________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


